DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because in FIG. 15, “Sampling Point Adaptator 160’’ ” and “A_CS” should be “Sampling Point Adjuster 160’’ ” and “SP_CS” (see paragraph [0092]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in paragraph [0008], line 8, “m_th” should be “mth” (see line 2);
in paragraph [0033], the sentence on lines 3-4 is missing a right parenthesis, i.e. “)” ; 
in paragraph [0071], it appears that the multiple occurrences of “n+1th” and “n+2th” to “(n+1)th” and “(n+2)th,” respectively; 
in paragraph [0075], line 15, “S126b” should be “S125b” (see FIG. 8); and
in paragraph [0083], line 3, “S126c” should be “S125c” (see FIG. 12).  
Appropriate correction is required.


Claim Objections
The claims are objected to because of the following informalities:  
a.  	in claim 1, lines 2-3, “integer of 1 or more” should be “integer greater than or equal to 1” (for example, see paragraph [0006], lines 2-3 and paragraph [0033], line 4);
b.	in claim 15, line 14, it appears that “a comparison result” should be “the comparison result” (see claim 15, line 12);
c.	in claim 20, line 2, “integer of 1 or more” should be “integer greater than or equal to 1” (for example, see paragraph [0008], lines 2-3 and paragraph [0033], line 4);
d.	dependent claim(s) are objected to under the same ground(s) as the claim(s) from which it depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the outside” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the outside” in line 5. There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 20, it is unclear how “by using a phase code” on line 9 relates to “monitoring eye opening specifications” on line 8 and/or “a bit error rate” on line 9. For example, is the “phase code” used to monitor the “eye opening specifications” or to determine the “bit error rate”?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633